OPINION ON REHEARING
PER CURIAM:
The immediate result of the rehearing of this appeal before the court en banc was an order remanding the case to the district court with leave to entertain a motion for reduction of sentence. At the same time, we retained jurisdiction of the appeal.
*56It now appears that the appellant’s sentence has been reduced to the time already served and that he has been released from custody.
On the merits of the appeal, the majority of the court are persuaded that the trial errors pointed out by the original hearing panel in its opinions filed July 12, 1968 were not such as to influence the determination of guilt, though they may have resulted in a more severe sentence than otherwise would have been imposed. The properly admitted evidence of guilt was overwhelming and was not significantly rebutted.
Accordingly, on rehearing the judgment of the district court as modified by the subsequent reduction of sentence will be affirmed.